Citation Nr: 0734906	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-42 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a recurrent right 
ear infection.  

3.  Entitlement to service connection for chloracne.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1969 to September 
1971.  

By rating action in April 1998, the RO denied service 
connection for a right shoulder disability.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the RO which 
denied service connection for a low back disability, 
recurrent right ear infections, and chloracne, and found that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a right shoulder 
disability.  In August 2007, a hearing was held at the RO 
before the undersigned member of the Board.  

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims to 
be adjudicated in this decision have been obtained by VA.  

2.  The veteran is not shown to have a recurrent right ear 
infection at present which is related to service.  

3.  At the Travel Board hearing in August 2007, and prior to 
the promulgation of a decision in the appeal, the veteran 
advised the Board that he wished to withdraw his appeal of 
the claim of service connection for chloracne.  

4.  Service connection for a right shoulder disability was 
finally denied by an unappealed rating decision by the RO in 
April 1998.  

5.  The additional evidence received since the April 1998 RO 
decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The veteran does not have a recurrent right ear infection 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

2.  The criteria for withdrawal of a Substantive Appeal of 
the claim of service connection for chloracne, by the 
veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2007).  

3.  The April 1998 RO decision which denied service 
connection for a right shoulder disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for a right shoulder 
disability.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims of service connection for 
recurrent right ear infections and to reopen the claim for a 
right shoulder disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in December 2002, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was informed of the type of evidence 
that was required to substantiate his claims, including the 
criteria necessary to reopen his previously denied claim for 
a right shoulder disability, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The veteran's service medical records and all VA and 
available medical records identified by him have been 
obtained and associated with the claims file, and he also 
testified at the RO before the undersigned member of the 
Board in August 2007.  

Although the initial notice letter did not comply fully with 
the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), that 
is, it did not remind the veteran of the basis for the 
previous denial, this was not prejudicial to him, because the 
basis for the original denial of his claim in 1998 was that 
there was no evidence of any treatment, abnormalities, or 
diagnosis of a right shoulder disability in service.  The 
initial notice letter informed the veteran that he needed to 
provide medical evidence showing treatment or a diagnosis of 
a right shoulder disability in service or shortly thereafter; 
evidence of a current disability, and a doctor's statement 
indicating a relationship between his current disability and 
military service.  The letter substantially complied with the 
duty to inform the veteran of the evidence needed to 
substantiate what had been found to be insufficient in the 
prior denial.  Thus, while he was not informed of the basis 
for the denial, the veteran was notified of the evidence 
necessary to reopen the claim.  The Board finds that even if 
there was a defect with regard to the content of the notice, 
the defect is harmless because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  At the personal hearing, the veteran acknowledged 
that he was aware that he needed to submit a doctor's 
statement relating his current right shoulder disability to 
service, and was given additional time subsequent to the 
personal hearing to provide the necessary evidence.  The 
veteran did not provide any additional evidence, nor has he 
requested additional time to do so.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for recurrent right ear 
infections and to reopen the claim of service connection for 
a right shoulder disability, any questions as to the 
appropriate disability rating or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran has been 
apprised of the need for any evidence in his possession, and 
he has not identified any additional evidence that might be 
useful with respect to his claims.  Moreover, any error in 
VA's notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to show that 
error in notice was not prejudicial).  Any defective notice 
has not prejudiced the veteran in the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  



Right Ear Infection

The service medical records showed that the veteran reported 
a right earache on one occasion in July 1971.  No pertinent 
abnormalities were noted and he was given a boric 
acid/alcohol solution.  The service medical records were 
negative for any further complaints, treatment, 
abnormalities, or diagnosis referable to any ear problems 
during service.  The veteran made no mention of any ear 
problems on a Report of Medical History for separation from 
service in August 1971, and no pertinent abnormalities were 
noted on examination at that time.  The separation 
examination showed his ears were normal.  

The first evidence of any ear problem subsequent to service 
was on a private medical record dated in March 1996.  At that 
time, the veteran reported a history of recurrent otitis 
media, and said that his current right ear pain was not as 
bad as on previous occasions.  The diagnoses included otitis 
media on the right and possible otitis externa on the left.  
Private medical records showed treatment with antibiotics for 
otitis media of the right ear in March 1997.  When seen by VA 
in March 2001, the veteran reported a six to eight year 
history of chronic ear infections occurring at least once a 
year.  

In the instant case, while the service medical records showed 
that the veteran had a right earache on one occasion in 
service, there was no objective evidence of an ear infection 
or otitis media.  No pertinent abnormalities were noted on 
examination at that time, nor was the veteran treated with 
antibiotics.  Moreover, the veteran made no further mention 
of any ear problems during service or at the time of his 
separation examination several weeks later.  The first 
evidence of an ear problem was in 1996, some 25 years after 
discharge from service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of a chronic right ear 
infection in service or until some 25 years after discharge 
from service, and no competent evidence of a medical nexus 
between the veteran's current right ear infections and 
military service, the Board finds that there is no basis for 
a favorable disposition of the veteran's claim.  

Chloracne

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn his appeal of the claim of service connection for 
chloracne; hence, there remain no allegations of errors of 
fact or law for appellate consideration as to this issue.  
See VA Form 21-4138 dated and received August 2, 2007.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the claim of service connection for chloracne, 
and the issue is dismissed.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, before 
reaching the merits of the veteran's claim, the Board must 
first rule on the matter of reopening of the claim for a 
right shoulder disability.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

As noted previously, service connection for a right shoulder 
disability, was denied by the RO in April 1998.  There was no 
appeal of the rating decision, and it became final one year 
from the date of notification of the rating action.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the April 1998 rating 
decision that denied service connection for a right shoulder 
disability included the veteran's service medical records and 
numerous private medical records from 1988 to 1998.  

The service medical records did not show any complaints, 
treatment, abnormalities, or diagnosis referable to any right 
shoulder problems during service.  Parenthetically, the Board 
notes that the veteran was treated for a right arm injury; 
more specifically, the right elbow (olecranon) in June 1970, 
but do not show any right shoulder complaints or 
abnormalities.  The veteran specifically denied any shoulder 
problems on a Report of Medical History for separation from 
service in August 1971, and no pertinent abnormalities were 
noted on examination at that time.  The veteran's upper 
extremities and musculoskeletal systems were normal on 
examination.  

The private medical records showed that the veteran injured 
his right shoulder after falling in a parking garage in 
September 1988, and that he underwent right total shoulder 
replacement for avascular necrosis of the right humeral head 
in October 1993.  

The evidence added to the record since the April 1998 rating 
decision includes numerous VA and private medical records, 
including some duplicates reports from 1993 to 2007, and a 
transcript of the veteran's hearing in August 2007.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence relating any current right shoulder 
disability to service.  The evidence previously reviewed did 
not show a right shoulder injury or disability in service or 
until many years thereafter.  As a whole, the additional 
medical records are essentially cumulative and redundant of 
information previously considered and show only occasional 
treatment for a right shoulder disability.  

Although the veteran testified that he believes that his 
current right shoulder disability is related to service, he 
is not competent to offer a medical opinion, nor does any 
such testimony provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  The veteran's testimony that he had chronic 
right shoulder problems since an injury in basic training and 
that he was treated on several times during service is not 
only unsupported by any objective evidence, but is 
contradicted by his denial of any shoulder problems at the 
time of his service separation examination.  

As a whole, the additional evidence does not offer any new 
probative information showing that the veteran's current 
right shoulder disability is medically related to service.  
The Board finds that the additional evidence is not new and 
material, since it does not include competent medical 
findings showing that the veteran has a current right 
shoulder disability which is related to service.  The medical 
reports do not offer any new probative information and are 
merely cumulative of evidence already of record.  
Accordingly, a basis to reopen the claim of service 
connection for a right shoulder disability has not been 
presented.  The veteran remains free, of course, to apply to 
reopen his claim at any time with the RO, especially if he 
obtains medical evidence linking a current right shoulder 
disability to service.  


ORDER

Service connection for a recurrent right ear infection is 
denied.  

The appeal of the claim of service connection for chloracne 
is dismissed.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a right shoulder 
disability, the appeal is denied.  




REMAND

The veteran contends that he has had chronic back problems 
since service and believes that his current back disability 
is related to service.  Although the veteran is not competent 
to render a medical opinion regarding the etiology of his 
current back disability, the Board is, likewise, precluded 
from reaching its own unsubstantiated medical conclusions.  
See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing 
Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The service medical 
records showed that the veteran was seen for low back pain on 
one occasion in service.  The veteran also reported a history 
of chronic back pain at the time of his service separation 
examination.  The veteran is shown to have a current back 
disability and has never been afforded a VA examination.  
Under the circumstances, the Board finds that a VA 
examination should be undertaken to determine the etiology 
and date of onset of his current low back disability.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any back 
problems since his discharge from 
service.  After the veteran has signed 
and returned the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records identified by the 
veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current low 
back disability.  The claims folder must 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any current low back disability had 
its onset in service.  

The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, this should 
be so stated.  A complete rationale must 
be provided for all conclusions reached 
and opinions expressed.  The findings 
should be recorded in a legible manner 
for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if feasible.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.  

4.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


